           Case 1:20-cv-01739-NONE-SAB Document 11 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                     Case No. 1:20-cv-01739-NONE-SAB

12                  Plaintiff,                          ORDER DISCHARGING ORDER TO
                                                        SHOW CAUSE AND EXTENDING TIME
13           v.                                         FOR PLAINTIFF TO FILE DISPOSITIVE
                                                        DOCUMENTS
14   MASCOT LLC,
                                                        (ECF Nos. 9, 10)
15                  Defendant.
                                                        DEADLINE: APRIL 2, 2021
16

17

18          On March 16, 2021, an order was filed requiring Plaintiff George Avalos to show cause

19 why monetary sanctions should not issue for the failure to comply with a February 11, 2021
20 order to file dispositive documents within thirty days. (ECF No. 9.) On March 19, 2021,

21 Plaintiff filed a response to the order to show cause. (ECF No. 10.)

22          Having reviewed Plaintiff’s response to the order to show, IT IS HEREBY ORDERED

23 that:

24          1.     The March 16, 2021 order to show cause is DISCHARGED;

25          2.     Plaintiff shall file dispositive documents on or before April 2, 2021; and

26 / / /
27 / / /

28 / / /


                                                    1
         Case 1:20-cv-01739-NONE-SAB Document 11 Filed 03/22/21 Page 2 of 2


 1          3.      Plaintiff is advised that any further failure to comply with court orders by Plaintiff

 2                  in this or any other case may result in the issuance of monetary sanctions.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        March 22, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
